DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20060262508; “Chen” hereinafter).
Regarding claim 16, Chen (figs. 1-9) discloses a modular electronics enclosure, comprising: a rear frame (40), a first L-shaped piece (10) and a second L-shaped piece (50) joined to form a box- shaped shell having a floor, a ceiling , a rear wall and first and 
Regarding claim 17, Chen (figs. 1-9) discloses wherein the rear frame includes top (424), bottom  (41) and side panels (421, 423), and wherein the top panel and one side panel  (423) are joined to the top panel and wall panel of the first L-shaped piece (top flange 424 and rear flanges 423 joined with the top panel 11 and side panel 15 of the top cover 10, figs.  1, 8), and wherein the bottom panel (41) and another side panel (421) are joined to the bottom panel and wall panel of the second L-shaped piece (bottom plate 41 and the front flange 421 joined with the bottom panel 51  and the side wall 58 of the bottom cover 50, figs. 1, 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over 679180 (“Jp” hereinafter) in view of Yeh et al. (US 20100059270; “Yeh” hereinafter).
Regarding claim 1, Jp (figs 1-5) discloses a modular electronics enclosure, comprising: a rear frame (8), a first L-shaped piece (1) and a second L-shaped piece (11) joined to form a box-shaped shell having a floor, a ceiling, a rear wall and first and second opposed side walls that define an internal cavity (figs 1-2, 5); wherein the first L-shaped piece includes a wall panel (11B) and a top panel (11A) that form the ceiling and the first side wall of the shell (fig. 2); wherein the second L-shaped piece (1) includes a wall panel (1B) and a bottom panel (1A) that form the floor and the second side wall of the shell (figs 1-2); and wherein the rear frame (8) forms the rear wall of the shell (figs 1-2). 
Jp does not explicitly disclose an electronic disclosure comprising: a door, and a cooling, wherein the door hingedly attaches to one of the wall panels of the first or 
Yeh (fig. 1) teaches an electronic disclosure comprising a door (20, fig. 1) and a cooling unit (26), where in the door is hingedly attached to one of the wall panels of the enclosure (12), and wherein the cooling unit (26) is mounted to the door (20) for cooling the internal cavity (Par. [0020]; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp and include a door hingedly attached to the panel of the enclosure and incorporate a cooling unit mounted to the door as taught by Yeh because hingedly attached door allow easy access to the internal cavity of the enclosure, and the cooling unit mounted to the door provides maximum cooling when it is required (Par. [0023]). Further with the cooling system mounted at the door, it is possible to use a standardized enclosure with different door arrangements for different cooling requirements (Par. [0026]).
Regarding claim 8, Jp in view of Yeh discloses the electronics enclosure as claimed in claim 1.
Further, Yeh (fig. 1) teaches the enclosure comprising a divider (44) that divides the internal cavity into multiple compartments (46 and 48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp in view of Yeh to further include a divider that divides the internal cavity into multiple compartments as taught by Yeh so that each compartment can be cool differently as required. 

Regarding claim 10, Jp in view of Yeh discloses the electronics enclosure as claimed in claim 1.
Further, Yeh (figs 1-2) teaches the enclosure comprising electronics (electronics 22) equipment mounted in the internal cavity (fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp in view of Yeh to further include an electronics so that electronics control the functioning of the enclosure, and at the same time, the cooling system optimizes the temperature at which the electronics operate (Par. [0034]).
Regarding claim 11, Jp in view of Yeh (relied on Yeh, fig. 1) discloses the modular electronics enclosure defined in Claim 10.
Further, Yeh (fig. 1) teaches the enclosure comprises at least one battery string (battery  24) residing in the internal cavity.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp in view Franklin and Yeh to include a battery as taught by Yeh in order to provide power to the other electronics disposed in the internal cavity of the housing.

s 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp in view of Yeh as applied to claim 1, and in further view of Nikoden, Jr (US 4426935; “Nikoden” hereinafter).
Regarding claim 2, Jp in view of Yeh (relied on Jp, figs. 1-6) discloses wherein the rear frame (8) includes top, and side panels, and wherein the top panel and one side panel are joined to the top panel (11A) and wall panel (11B) of the first L-shaped piece (11), and wherein another side panel are joined to the wall panel (1B) of the second L-shaped piece (1).  
Jp in view of Yeh does not disclose the rear frame includes a bottom panel and the bottom panel joined with the bottom panel of the casing.
Nikoden (figs. 1-3) teaches a rear frame (22) comprises a top, bottom and side panels (four bends 42 around the rear panel 22), and wherein the top, bottom and side panels  are joined to the top panel (20), bottom panel (26) and side panels (24) of the case (figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp in view of Yeh and include a bottom panel on the rear frame to be joined with the bottom panel of the second L-shaped piece as suggested by Nikoden because such modification would allow more area of connection or overlapping area between the piece of the shell and the rear frame and increases the mechanical strength of the coupling mechanism.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp in view of Yeh as applied to claim 1, and in further view of Campagna et al. (US 20130187522; “Campagna” hereinafter).
Regarding claim 5, Jp in view of Yeh discloses the electronics enclosure as claimed in claim 1.
Jp in view of Yeh does not explicitly disclose wherein the rear frame includes an opening covered by an I/O panel.  
Campagna (fig. 1-5) teaches a rear frame (128) includes an opening (132) covered by an I/O panel (156).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp in view of Yeh to include an opening on a rear frame as taught by Campagna for accessing a connector or providing a passage of a connecting cable.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp in view of Yeh and Nikoden as applied to claim 2, and in further view of Shiraki (US 20150101862; “Shiraki” hereinafter).
Regarding claim 6, Jp in view of Yeh and  Nikoden discloses the electronics enclosure as claimed in claim 2.
Jp in view of Yeh and Nikoden does not explicitly disclose wherein at least one of the side panels of the rear frame includes an aperture for receiving a cable routed into the internal cavity.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp in view of Yeh and Nikoden to include an opening on the side panels of the rear frame as suggested by Shiraki because such modification provides a passage for passing a cable for providing electric connection to the enclosed electronics.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp in view of Yeh as applied to claim 1, and in further view of Conrardy et al. (US 20070278915; “Conrardy” hereinafter).
Regarding claim 7, Jp in view of Yeh discloses the electronics enclosure as claimed in claim 1.
Jp in view of Yeh does not explicitly disclose  the modular electronics enclosure further comprising a battery tray mounted in the internal cavity and a battery string residing in the battery tray.  
Conrardy (figs 1-8) teaches an enclosure comprising a battery tray (90) mounted in the internal cavity (battery tray 90 is disposed internal cavity of the rack enclosure 10) and a battery string (60 or 66) residing in the battery tray (Par. [0037] and [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp in view of Yeh to include .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp in view of Yeh as applied to claim 1, and in further view of Holdman et al. (US 20130221086; “Holdman” hereinafter).
Regarding claim 12, Jp in view of Yeh discloses the electronics enclosure as claimed in claim 1.
Jp in view of Yeh does not explicitly disclose the modular electronics enclosure defined in Claim 1, wherein the internal cavity is nominally 21 RU in height. 
Holdman teaches a rack housing which is 21 RU in height (Par. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp in view of Yeh to have height equal to 21 RU because the modification would allow storing required electronic components or devices.

Claims 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp in view of Franklin (US 20150136714; “Franklin” hereinafter), and in further view of Yeh.
Regarding claim 13, Jp (figs 1-5) discloses an assembly comprising a modular electronics enclosure, comprising: a rear frame (8), a first L-shaped piece (1) and a second L-shaped piece (11) joined to form a box-shaped shell having a floor, a ceiling, a rear wall and first and second opposed side walls that define an internal cavity (figs 1-2, 5); wherein the first L-shaped piece includes a wall panel (11B) and a top panel (11A) 
Jp does not explicitly disclose the assembly module comprising a first and a second module electronics enclosures and further each enclosure an electronic comprising: a door, and a cooling, wherein the door hingedly attaches to one of the wall panels of the first or second pieces; and wherein the cooling unit is mounted to the door for cooling the internal cavity; and wherein the second modular electronics enclosure is vertically stacked on and above the first electronics enclosure.
Franklin (figs. 2A-2D) teaches an assembly comprising first and second modular electronics enclosures (100) wherein the second modular electronics enclosure is vertically stacked on and above the first electronics enclosure (fig. 2D).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp to have two modular enclosures vertically stacked together as suggested by Franklin because such modification minimizes the space occupied.
Yeh (fig. 1) teaches an electronic disclosure comprising a door (20, fig. 1) and a cooling unit (26), where in the door is hingedly attached to one of the wall panels of the enclosure (12), and wherein the cooling unit (26) is mounted to the door (20) for cooling the internal cavity (Par. [0020]; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp and include a door 
Regarding claim 14, Jp in view of Franklin and Yeh discloses the electronics enclosure as claimed in claim 13.
Further, Yeh (fig. 1) teaches the enclosure houses at least one battery string (battery  24).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Jp in view Franklin and Yeh to include a battery as taught by Yeh in order to provide power to the other electronics disposed in the internal cavity of the housing.
Regarding claim 15, Jp in view of Franklin, Yeh discloses wherein the second modular electronics enclosure houses electronic equipment (“the present disclosure is directed to a seismically engineered, structurally integrated, highly space-efficient building-block rack framework for storing electronic and non-electronic equipment”, Par. [0033], Franklin). 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yeh.

Chen does not explicitly disclose the enclosure further comprising a door hingedly attached to one of the wall panels of the first or second pieces.  
Yeh (fig. 1) teaches an electronic disclosure comprising a door (20, fig. 1) and a hingedly attached to one of the wall panels of the enclosure (12) (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Chen and include a door hingedly attached to the panel of the enclosure as taught by Yeh because such modification allow easy access to the internal cavity of the enclosure.
Regarding claim 19, Chen in view of Yeh discloses the door (20, Yeh, fig. 1) attached to the panel. Further, Yeh teaches the enclosure further comprising a cooling unit (26) mounted to the door (20) for cooling the internal cavity (Par. [0023]; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Chen in view of Yeh to incorporate a cooling system mounted to the door as taught by Yeh because the cooling unit mounted to the door provides maximum cooling when it is required (Par. [0023]). Further with the cooling system mounted at the door, it is possible to use a standardized enclosure with different door arrangements for different cooling requirements (Par. [0026]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Holdman et al. (US 20130221086; “Holdman” hereinafter).

Chen does not explicitly disclose the modular electronics enclosure defined in Claim 1, wherein the internal cavity is nominally 21 RU in height. 
Holdman teaches a rack housing which is 21 RU in height (Par. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Chen to have height equal to 21 RU because the modification would allow storing required electronic components or devices.

Response to Arguments
Applicant’s arguments filed on 01/05/2021 have been fully considered but they are not persuasive.
In the remarks:
Applicants on page 5 argues that- “Applicant respectfully traverses the rejections because JP 180 does not teach or suggest all of the recitations of amended independent Claim 16.” 
In response to argument- Examiner respectfully disagrees with applicant’s argument. Chen discloses all the limitation as recited in amended claim 16. See the rejection above. 
Applicants on page 9-10 argues that- “Applicant respectfully submits that one or ordinary skill in the art would not be motivated to modify the configuration of JP 180, wherein the circuit board is fixed both to the base member 1 and to the joint In re: Mann et al.Application No.: 16/429,611Filed: June 3, 2019Page 10 of 12mount the joint member (i.e., cooling unit) on such a door, for multiple reasons. First, the JP 180 enclosure already has a device (i.e., the coupling member 2 having the heat radiating portion 20) that provides cooling to the circuit board 3. The inclusion of a further cooling unit on a door would be redundant.”
In response to argument- Examiner respectfully disagrees with applicant’s argument. Incorporating a cooling system mounted to the door provides maximum cooling when it is required (Par. [0023]). Further, with the cooling system mounted at the door, it is possible to use a standardized enclosure with different door arrangements for different cooling requirements (Par. [0026]).
Applicants on page 10 argues that- “Modifying JP 180 as the Examiner suggests would change the principal operation of JP 180 and would destroy the intent, purpose and function of the enclosure described in JP 180”.
In response to argument- Examiner respectfully disagrees with applicant’s argument. Incorporating a cooling system mounted to the door would not destroy the intent, purpose and function of the enclosure, rather it provides maximum cooling when it is required (Par. [0023]). Also, with the cooling system mounted at the door, it is possible to use a standardized enclosure with different door arrangements for different cooling requirements (Par. [0026]).

Conclusion
are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SAGAR SHRESTHA/           Examiner, Art Unit 2841